United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1696
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
                                        * Western District of Arkansas.
      v.                                *
                                        * [UNPUBLISHED]
David D. Aguirre,                       *
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: September 11, 2003
                             Filed: September 16, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      In this direct appeal following his conditional guilty plea to a drug charge,
David Aguirre challenges the district court’s1 denial of his motion to suppress
evidence. Having carefully reviewed the record and the parties’ submissions on
appeal, we conclude that denial of the motion to suppress was proper for the reasons


      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
explained by the district court. See United States v. Morgan, 270 F.3d 625, 630 (8th
Cir. 2001) (standard of review), cert. denied, 537 U.S. 849 (2002). Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-